Exhibit For Immediate Release Contact: John M. Cochrane (610) 397-5298 john_cochrane@pmagroup.com PMA Capital Reports First Quarter 2010 Results Blue Bell, PA, April 29, 2010 PMA Capital Corporation (NASDAQ: PMACA) today reported the following financial results for the first quarter of 2010: Three months ended March 31, (in thousands, except per share data) 2010 2009 Operating income $ 7,817 $ 7,816 Net realized investment gains after tax 277 487 Income from continuing operations 8,094 8,303 Loss from discontinued operations after tax - (86 ) Net income $ 8,094 $ 8,217 Diluted per share amounts: Operating income $ 0.24 $ 0.24 Realized gains after tax 0.01 0.02 Income from continuing operations 0.25 0.26 Loss from discontinued operations after tax - - Net income $ 0.25 $ 0.26 Vincent T. Donnelly, President and Chief Executive Officer, commented, “Despite very competitive marketplace conditions and continued challenges in the economy and labor markets, I am pleased to report a positive start to 2010.We continued to successfully execute our strategy of increasing the proportion of loss-sensitive workers’ compensation business, which was the primary driver of our 7% increase in direct premium production, and achieved a combined ratio of 95%.Our Fee-based Business, which now represents 16% of our consolidated revenues, had a solid quarter with continued revenue and operating income growth.Our book value increased for the fifth consecutive quarter to $12.96 per share due primarily to our earnings combined with improved values in our investment portfolio.” At The PMA Insurance Group, Mr. Donnelly noted the following operating highlights: · Pre-tax operating income was $14.3 million, compared to $15.2 million in the first quarter of 2009; · The combined ratio was 95.0%, compared to 93.5% for the first quarter last year; · Pricing on our rate-sensitive workers’ compensation business increased 2%, compared to a decline of 4% in the first quarter of 2009; and · Direct premiums written increased 5% due to increased premium production which was partially offset by a decrease in fronting premiums. Fee-based Business operating highlights included: · Our Fee-based Business revenues increased 9% to $21.5 million, compared to the first quarter of 2009; · Claims service revenues grew 12% in the quarter to $17.9 million; and ·Pre-tax operating income increased to $2.3 million in the quarter, compared to $2.0 million for the same period last year. Financial Condition Total assets were $2.4 billion as of March 31, 2010 and December 31, 2009.At March 31, 2010, we had $25.6 million in cash and short-term investments at our holding company and non-regulated subsidiaries. Shareholders’ equity and book value per share changed as follows: Three months ended March 31, 2010 (in thousands, except per share data) Shareholders' equity Book value per share Balance, beginning of period $ 401,797 $ 12.46 Net income 8,094 0.25 Unrealized gain on securities, net of tax 7,989 0.25 Other 250 - Balance, end of period $ 418,130 $ 12.96 Segment Operating Results Operating income, which we define as net income under accounting principles generally accepted in the United States (GAAP) excluding net realized investment gains and results from discontinued operations, is the financial performance measure used by our management and Board of Directors to evaluate and assess the results of our businesses.Net realized investment activity is excluded because (i) net realized investment gains and losses are unpredictable and not necessarily indicative of current operating fundamentals or future performance of the business segments and (ii) in many instances, decisions to buy and sell securities are made at the holding company level, and such decisions result in net realized gains and losses that do not relate to the operations of the individual segments.Operating income does not replace net income as the GAAP measure of our consolidated results of operations. 2 The following is a reconciliation of our operating results to GAAP net income: Three months ended March 31, (dollar amounts in thousands) 2010 2009 Pre-tax operating income (loss): The PMA Insurance Group $ 14,267 $ 15,187 Fee-based Business 2,305 2,013 Corporate & Other (4,366 ) (5,000 ) Pre-tax operating income 12,206 12,200 Income tax expense 4,389 4,384 Operating income 7,817 7,816 Net realized investment gains after tax 277 487 Income from continuing operations 8,094 8,303 Loss from discontinued operations after tax - (86 ) Net income $ 8,094 $ 8,217 Income from continuing operations included the following after-tax net realized investment gains: Three months ended March 31, (dollar amounts in thousands) 2010 2009 Net realized investment gains after tax: Sales of investments $ 277 $ 3,028 Other than temporary impairments - (2,541 ) Net realized investment gains after tax $ 277 $ 487 Details of the Company’s investment portfolio at March 31, 2010 and December 31, 2009 are posted on our website at www.pmacapital.com. The PMA Insurance Group The PMA Insurance Group had pre-tax operating income of $14.3 million for the first quarter of 2010, compared to $15.2 million for the first quarter of We define direct premium production as direct premiums written, excluding fronting premiums and premium adjustments.The following is a reconciliation of our direct premium production to consolidated gross premiums written: Three months ended March 31, (dollar amounts in thousands) 2010 2009 Direct premium production $ 157,092 $ 147,367 Fronting premiums 15,795 19,622 Premium adjustments (2,019 ) (4,876 ) Direct premiums written 170,868 162,113 Assumed premiums and other 1,037 1,957 Gross premiums written $ 171,905 $ 164,070 3 Direct premium production included new business of $34.5 million in the first quarter of 2010, compared to $38.0 million during the same period last year.Pricing on our rate-sensitive workers’ compensation business increased 2% during the first three months of 2010, compared to a 4% decrease during the first three months of 2009.Our renewal retention rate on existing workers’ compensation accounts for the first quarter improved to 83% in 2010, compared to 79% in 2009.During 2010, our retention rates and new business for workers’ compensation were higher for business written on a loss-sensitive basis than for business written on a rate-sensitive basis, as we continue to emphasize loss-sensitive business.The increase in the retention rate in 2010 also reflected a higher retention rate on large account business. Net premiums written increased to $128.4 million in the first quarter of 2010, compared to $118.1 million for the same quarter last year.The increase for the quarter primarily reflected the increase in direct premium production for the period. The combined ratio on a GAAP basis was 95.0% for the first quarter of 2010, compared to 93.5% in the first quarter last year.The higher combined ratio in the first quarter of 2010 was primarily the result of an increase in the expense ratio, which reflected higher state based assessments.Given the seasonality of our business, our first quarter combined ratios have historically been lower than the subsequent quarters and full year ratios. The loss and LAE ratio in the first quarter of 2010 was modestly higher than the prior year period.Pricing increases coupled with payroll changes for rate-sensitive workers’ compensation business were slightly below overall estimated loss trends.Losses and LAE in 2010 also included expenses incurred on a new claims system which has been implemented in both our insurance and fee-based businesses.We estimated our medical cost inflation to be 6.0% in the first quarters of 2010 and 2009. Net investment income was $9.2 million in the first quarter of 2010, compared to $8.5 million in the same period last year.The increase was due primarily to an increase in average invested assets. Fee-based Business For the first quarter of 2010, total revenues at our Fee-based Business increased to $21.5 million from $19.7 million for the same period last year.The increase in revenues primarily reflected claims service revenue growth of $1.9 million, or 12%, which was partially offset bya decrease incommission income of $316,000. Commission income was impacted by the continued softness in the labor markets.
